Exhibit 10.2

SEPARATION AND RETIREMENT AGREEMENT

THIS RETIREMENT AGREEMENT (this “Agreement”) is made as of June 6, 2007 by and
between BIOMET, INC., an Indiana corporation (“Company”), and Charles E. Niemier
(“Executive”).

WHEREAS, Executive has elected to retire from the Company and to resign all his
positions with the Company effective as of June 18, 2007;

WHEREAS, the Company is currently negotiating a sale that would result in a
Change in Control Event should the sale be consummated;

WHEREAS, the parties have agreed to resolve certain matters related to
Executive’s retirement;

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements hereinafter set forth and the mutual benefits to be derived herefrom,
Company and Executive hereby agree as follows:

1. Retirement and Resignation. Effective as of June 18, 2007 (the “Separation
Date”), Executive hereby retires from the Company and, as a consequence,
voluntarily resigns his employment and all positions with the Company and all of
its affiliates, including without limitation Executive’s position as Senior Vice
President, Biomet, Inc., President EBI, L.P., Biomet Spine and Biomet Trauma;
provided that Executive shall retain his position as a member of the Company’s
Board of Directors (the “Board”).

2. Severance. The parties acknowledge and agree that Executive’s termination of
employment constitutes a “Qualified Termination” under the Biomet, Inc.
Executive Severance Plan (the “Severance Plan”). Commencing on the Effective
Date (as defined below), Executive shall be entitled to receive the applicable
payments and benefits specified in the Severance Plan until the occurrence of a
Change in Control Event, at which point Executive shall no longer have any
rights to benefits or payments thereunder; provided that in lieu of the
provisions regarding options provided in 5.01(e) of the Severance Plan, the
vesting of and exercisability of Executive’s options shall be covered
exclusively by Section 3 of this Agreement; provided further that in lieu of the
car allowance provided in 5.01(c) of the Severance Plan, executive shall be
granted full ownership of the 2001 BMW 525i (VIN WBADT43421GX24535) currently
provided by the Company; provided further that the pro-rated portion of the
Participant’s target bonus payable pursuant to 5.01(d) shall be 100% of his
target bonus established for fiscal year 2007 (50% of which Executive
acknowledges he has previously received). Executive and the Company hereby agree
that (i) the Change in Control Agreement dated as of September 20, 2006 by and
between Executive and the Company (the “CIC Agreement”) will continue in effect
for the six-month period following the Separation Date (the “Tail Period”);
(ii) Executive’s termination of employment will be considered to be an
Anticipatory Termination (as defined in Section 3.04(a) of the CIC Agreement) if
a Change in

 



--------------------------------------------------------------------------------

Control as defined in the CIC Agreement that also constitutes a change in
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company within the meaning of
Section 409A(a)(2)(A)(v) of the Internal Revenue Code) occurs during the Tail
Period (a “Change in Control Event”); and (iii) Executive shall be entitled to
the payments and benefits (as modified by this Agreement) applicable under the
CIC Agreement in the event of an Anticipatory Termination if a Change in Control
Event occurs upon the terms and conditions specified in the CIC Agreement
(including, without limitation, execution, delivery and non-revocation of the
release contemplated by the CIC Agreement). In the event of a Change in Control
Event, the payments and benefits to which Executive is entitled under the CIC
Agreement shall be modified as follows:

(a) Executive shall not be entitled to any payment or benefits pursuant to
Section 3.01(a)(i), Section 3.01(c), Section 3.01(d), or Section 3.04(b)(E) of
the CIC Agreement.

(b) The amount Executive is eligible to receive pursuant to Section 3.01(a)(ii)
of the CIC Agreement shall be reduced by the payments Executive previously
received pursuant to Section 5.01(a) and (c) of the Severance Plan.

(c) Executive’s Date of Termination (within the meaning of the CIC Agreement)
shall be deemed to be the Separation Date.

(d) Executive shall be entitled to retain the computer, mobile phone, and mobile
phone number currently provided to him by the company; provided that as of the
Separation Date Company shall no longer reimburse Employee for any costs
associated with the operation of such computer and mobile phone.

In the event a Change in Control Event does not occur during the Tail Period,
Executive shall be paid on the date that is thirty days following the end of the
Tail Period the benefits and payments described in Section 3.01(a)(ii) of the
CIC Agreement, reduced by the payments Executive previously received pursuant to
Section 5.01(a) and (c) of the Severance Plan. To the extent required by Code
Section 409A(a)(2)(B)(i), any amounts that cannot be paid consistently with
Section 409A of the Code during the six month period following Executive’s
Separation Date shall be deferred and paid in a lump sum within 10 days of the
end of such six-month period.

3. Treatment of Options. Executive acknowledges that the Company is conducting
an investigation (the “Investigation”) to determine the extent to which
compensatory options previously granted by the Company were granted with an
exercise price lower than the fair market value of the Company’s common stock on
the applicable date of grant. The Company and Executive hereby agree to the
following with respect to options granted to him by the Company.

(a) Previously Exercised Options. Executive shall repay to the Company in
accordance with this Section 3(a) the aggregate amount (the “Discount”) by which
the exercise price of any or all compensatory options granted to Executive by
the Company that Executive exercised prior to the date hereof was less than the
fair market value of the Company’s common stock on the applicable date of grant
of each such option. The Company shall

 

-2-



--------------------------------------------------------------------------------

determine the amount of the Discount in good faith and, absent manifest error,
the Company’s determination shall be final, binding and conclusive. Executive
shall pay the amount of the Discount to the Company promptly after, but in any
event within thirty days after, receipt of a written notice from the Company
setting out in reasonable detail the calculation of the Discount.
Notwithstanding anything to the contrary in this Agreement, the maximum amount
that Executive will pay pursuant to this Section 3(a) is $227,033. Without in
any way limiting Executive’s obligation to repay the Discount directly,
Executive hereby authorizes the Company to withhold the Discount from any and
all amounts otherwise payable to Executive hereunder or otherwise in the event
Executive fails within thirty days of receipt of the written notice specified
above to pay the Discount.

(b) Vested Options. Executive agrees that, with respect to all unexercised
options previously granted to Executive that are vested and exercisable on the
date hereof (the “Vested Options”), the Company may, without any further need
for Executive’s consent, increase the exercise price of such options to an
amount the Company determines in good faith is equal to the fair market value of
the Company’s common stock on the date such options were originally granted.
Absent manifest error, the Company’s determination of the appropriate exercise
price shall be final, binding and conclusive. Executive agrees to execute any
document related to such adjustment reasonably requested by the Company. In the
event Executive exercises any options described in this Section 3(b) prior to
any adjustment contemplated hereby, such options shall be treated in accordance
with Section 3(a). Vested Options shall otherwise be exercisable after the
Separation Date in accordance with their terms, it being agreed that the Vested
Options shall remain exercisable until the earlier of (i) the date such
Accelerated Options would otherwise expire (in the absence of Executive’s
retirement), (ii) the fifth anniversary of the Separation Date, or (iii) the
date such options are cashed out in connection with a Change in Control Event.

(c) Unvested Options. Effective as of the Effective Date, the Company agrees to
accelerate the vesting and exercisability of the options described on Exhibit A
(the “Accelerated Options”), which Accelerated Options shall then remain
exercisable after the Separation Date in accordance with their terms, it being
agreed that the Accelerated Options shall remain exercisable until the earlier
of (i) the date such Accelerated Options would otherwise expire (in the absence
of Executive’s retirement), (ii) the fifth anniversary of the Separation Date,
or (iii) the date such options are cashed out in connection with a Change in
Control Event. Executive acknowledges and agrees that he will not be entitled
to, and hereby waives and entitlement he might otherwise have to, accelerated
vesting of any other options other than the Accelerated Options as a consequence
of his retirement from the Company.

(d) If the Company agrees to accept liability for or otherwise reimburse all
other present or former executive officers for adverse tax consequences
resulting from the mispricing of stock options, the Company agrees to provide
the same benefit to Executive.

4. Release of Claims.

(a) General Release. In consideration of the Company’s obligations hereunder and
acceptance of Executive’s retirement and resignation, Executive, on behalf of

 

- 3 -



--------------------------------------------------------------------------------

himself and Executive’s heirs, successors, and assigns, hereby knowingly and
voluntarily releases and forever discharges the Company and its subsidiaries and
affiliates, together with all of their respective current and former officers,
directors, consultants, agents, representatives and employees, and each of their
predecessors, successors and assigns (collectively, the “Releasees”), from any
and all debts, demands, actions, causes of actions, accounts, covenants,
contracts, agreements, claims, damages, omissions, promises, and any and all
claims and liabilities whatsoever, of every name and nature, known or unknown,
suspected or unsuspected, both in law and equity (“Claims”), which Executive
ever had, now has, or may hereafter claim to have against the Releasees by
reason of any matter, cause or thing whatsoever arising from the beginning of
time to the time Executive executes this Agreement (the “General Release”). This
General Release of Claims shall apply to any Claim of any type, including,
without limitation, any and all Claims of any type that Executive may have
arising under the common law, under Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Age Discrimination in Employment Act (“ADEA”),
the Older Workers Benefit Protection Act, the Americans With Disabilities Act,
the Family and Medical Leave Act, the Employee Retirement Income Security Act
(“ERISA”), the Sarbanes-Oxley Act of 2002 or the California Fair Employment and
Housing Act, the California Family Rights Act, or the California Labor Code
section 1400 et seq., each as amended, and any other Federal, state or local
statutes, regulations, ordinances or common law, or under any policy, agreement,
contract, understanding or promise, written or oral, formal or informal, between
any of the Releasees and Executive, and shall further apply, without limitation,
to any and all Claims in connection with, related to or arising out of
Executive’s employment, or the termination of Executive’s employment, with the
Company; provided, however, that this General Release shall not apply to or
impair (i) claims for vested benefits pursuant to any other Company employee
benefit plan, as defined in ERISA, in which Executive were a participant before
the Separation Date; (ii) any rights to indemnification Executive may have under
the charter, by-laws of the Company or applicable law; or (iii) any claims that
may arise from any violation or breach of this Agreement (collectively,
“Excluded Claims”). For the purpose of implementing a full and complete release,
Executive understands and agrees that this Agreement is intended to include all
claims, if any, which Executive may have and which Executive does not now know
or suspect exist in Executive’s favor against the Company or any of the
Releasees and that this Agreement extinguishes those claims.

(b) No Claims. Executive represents and warrants that Executive has not filed
any complaints or charges with any court or administrative agency against the
Company or any of the Releasees, which have not been dismissed, closed,
withdrawn or otherwise terminated on or before the date of this Agreement.
Executive further represents and warrants that Executive has not assigned or
transferred or attempted to assign or transfer, nor will Executive attempt to
assign or transfer, to any person or entity not a party to this Agreement any of
the Claims Executive is releasing in this Agreement. Furthermore, by signing
this General Release of Claims, Executive represents and agrees that Executive
will not be entitled to any personal recovery in any action or proceeding that
may be commenced on Executive’s behalf arising out of the matters released
hereby. The Executive understands and agrees that if he commences, continues,
joins in, or in any other manner attempts to assert any lawsuit released herein
against the Company, or otherwise violates the terms of the General Release, he
shall be required to return all payments paid to him by the Company pursuant to
this Agreement (together with interest thereon), and he agrees to reimburse the
Company for all attorneys’ fees and expenses incurred by Company in defending
against such a lawsuit, provided that the right to

 

- 4 -



--------------------------------------------------------------------------------

receive such payments is without prejudice to Company’s other rights hereunder,
including any release of any and all Claims (other than the Excluded Claims)
against the Company. The Executive understands and agrees that the Company’s
payments to him and the signing of this Agreement do not in any way indicate
that he has any viable Claims against the Company or that the Company admits any
liability to him whatsoever.

(c) ADEA/OWBPA Waiver. Executive specifically releases and waives any right or
claim against the company arising out of his employment or his resignation of
employment with the Company under the Age Discrimination in Employment Act, as
amended, 29 U.S.C. § 621 et seq. (“ADEA”) and the Older Workers Benefit
Protection Act, 29 U.S.C. § 621 et seq. (“OWBPA”) (such release and waiver
referred to as the “Waiver”). Executive understands and agrees that (i) this
Agreement is written in a manner that he understands; (ii) he does not release
or waive rights or claims that may arise after he signs this Agreement; (iii) he
waives rights and claims he may have had under the OWBPA and the ADEA, but only
in exchange for payments and/or benefits in addition to anything of value to
which he is already entitled; (iv) Executive has been advised to consult with an
attorney before signing this Agreement; (v) he has twenty-one (21) calendar days
(the “Offer Period”) from receipt of this Agreement to consider whether to sign
it. If Executive signs before the end of the Offer Period, Executive
acknowledges that his decision to do so was knowing, voluntary, and not induced
by fraud, misrepresentation, or a threat to withdraw, alter, or provide
different terms prior to the expiration of the Offer Period. Executive agrees
that changes or revisions to this Agreement, whether material or immaterial, do
not restart the running of the Offer Period; (vi) Executive has seven (7)
calendar days after signing this Agreement to revoke the waiver (the “Revocation
Period”) and (vii) this Waiver shall not become effective or enforceable until
the Revocation Period has expired. If Executive revokes the Waiver, Executive
shall not be entitled to any benefits under the Severance Plan or CIC Agreement.
To be effective, the revocation must be in writing and received by Jeffrey R.
Binder, Chief Executive Officer, at the Company’s address set forth in
Section 8. The “Effective Date” means the date as of which the Revocation Period
expires without Executive having revoked the Waiver.

5. Continuing Indemnification. Subject to the terms and conditions of
Section 6.3 of the Company’s Restated Articles of Incorporation and, to the
extent relevant, the Company’s by-laws, in each case, as in effect on the date
hereof, the Company will advance and pay reasonable expenses (including
attorneys’ fees but not including judgments, penalties, fines, or settlements)
incurred by Executive in connection with (a) proceedings arising out the
Company’s historic grant of compensatory stock options; and (b) any other
proceeding against or involving the Company in which Executive may be involved
arising out of his position as a director, officer, or employee of the Company;
provided that the Company’s obligation to advance and pay such expenses shall be
subject to the terms of any undertaking signed by Executive prior to the date
hereof (which, under certain circumstances, requires repayment of expenses paid
or advanced) or, in the absence of such an undertaking, to the Company’s usual
and customary practice with regard to its current and former employees in such
matters. The Company will indemnify Executive against any judgment, penalty,
fine or settlement related to any of the matters described in the preceding
sentence on the terms and conditions provided in the Company’s Restated Articles
of Incorporation and, to the extent relevant, by-laws, in each case, as in
effect on the date hereof.

 

-5-



--------------------------------------------------------------------------------

6. Ongoing Cooperation. As part of the consideration being provided to Executive
under this Agreement, the Company expects Executive to make himself reasonably
available to Company and/or its legal counsel and other designated
representatives or agents, in connection with all investigations, audits, suits,
claims or disputes regarding the Company or its affiliates. As a result, the
Executive and Company agree to the following:

(a) Executive shall respond to the best of Executive’s ability to reasonable
inquiries from Company concerning ongoing matters within Executive’s knowledge
and/or former area of responsibility and to assist Company in transitioning
those matters to other personnel.

(b) Executive shall fully cooperate with Company and/or its legal counsel and
other designated representatives or agents in providing information in
connection with threatened, pending or future investigations or litigation,
including giving depositions and appearing for live interviews and proceedings.

7. Confidential Information and Non-Compete-Agreement. The Executive hereby
agrees to be bound by the provisions of the Confidentiality and Non-Compete
Agreement contained in Exhibit A of the CIC Agreement.

8. Notices. Any notice, report or payment required or permitted to be given or
made under this Agreement by one party to the other shall be deemed to have been
duly given or made if personally delivered or, if mailed, when mailed by
registered or certified mail, postage prepaid, to the other party at the
following addresses (or at such other address as shall be given in writing by
one party to the other):

 

If to Executive:

Charles E. Niemier

1600 South Meadow Drive

Warsaw, IN 46580

with a copy to:

Mark Siurek, L.L.P.

3355 West Alabama

Suite 1010

Houston, TX 77098

If to Company:

Biomet, Inc.

56 E. Bell Drive

P.O. Box 587

Warsaw, Indiana 46581-0587

Attn: General Counsel

 

- 6 -



--------------------------------------------------------------------------------

with a copy to:

Richard Porter, Esq.

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, Illinois 60601

 

9. Entire Agreement. This Agreement and the other agreements specifically
referred to herein (a) contain the complete and entire understanding and
agreement of Executive and Company with respect to the subject matter hereof;
and (b) supersedes all prior and contemporaneous understandings, conditions and
agreements, oral or written, express or implied, respecting the subject matter
hereof.

10. Modification or Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive. No
course of dealing between the parties to this Agreement shall be deemed to
affect or to modify, amend or discharge any provision or term of this Agreement.
No delay on the part of Company or Executive in the exercise of any of their
respective rights or remedies shall operate as a waiver thereof, and no single
or partial exercise by Company or Executive of any such right or remedy shall
preclude other or further exercises thereof. A waiver of right or remedy on any
one occasion shall not be construed as a bar to or waiver of any such right or
remedy on any other occasion.

11. Severability. Whenever possible each provision and term of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision or term of this Agreement shall be held to
be prohibited by or invalid under such applicable law, then such provision or
term shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating or affecting in any manner whatsoever the remainder of such
provision or term or the remaining provisions or terms of this Agreement.

12. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

13. Executive’s Representations. Executive represents and warrants to Company
that (i) his execution, delivery and performance of this Agreement does not and
shall not conflict with, or result in the breach of or violation of, any other
agreement, instrument, order, judgment or decree to which he is a party or by
which he is bound and (ii) he is not a party to or bound by any employment
agreement, non-competition agreement or confidentiality agreement with any other
person or entity that would prevent him from performing under this Agreement.

14. Counterparts. This Agreement may be executed and delivered by each party
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original and both of which taken together shall constitute
one and the same agreement.

15. Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the Company and any successor to the Company, including without
limitation any

 

- 7 -



--------------------------------------------------------------------------------

persons acquiring directly or indirectly all or substantially all of the
business or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for purposes of this Agreement) and such successor shall deliver a
written affirmation of its obligations hereunder to Executive. This Agreement
will inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, and legatees, but
otherwise will not be assignable, transferable or delegable by Executive. This
Agreement is personal in nature and neither of the parties hereto shall, without
the consent of the other, assign, transfer or delegate this Agreement or any
rights or obligations hereunder except as otherwise expressly provided in this
Section 15.

16. Choice of Law, Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the domestic laws of the State of Indiana,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Indiana or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Indiana. All
actions and proceedings arising out of or relating to this Agreement shall be
heard and determined in any Indiana state or federal court sitting in
Indianapolis, Indiana, and each party hereto hereby irrevocably accepts and
consents to the exclusive personal jurisdiction of those courts for such
purpose. In addition, each party hereto hereby irrevocably waives, to the
fullest extent permitted by law, any objection which he or it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any judgment entered by any court in respect
thereof brought in any state or federal court sitting in the city of
Indianapolis, Indiana and further irrevocably waives any claim that any action
or proceeding brought in any such court has been brought in an inconvenient
forum.

17. Mutual Waiver of Jury Trial. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIP
ESTABLISHED AMONG THE PARTIES HEREUNDER.

18. Delivery by Facsimile. This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine,
shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.

 

- 8 -



--------------------------------------------------------------------------------

19. Survivorship. Any provision of this Agreement, that by its terms, is
intended to continue to apply after any termination or expiration of the
Agreement shall survive such termination or expiration and continue to apply in
accordance with its terms.

* * * * *

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Company have caused this Agreement to be duly
executed and delivered on the date and year first above written.

BIOMET, INC. By:      Its:  

  

Charles E. Niemier

 

- 10 -